Citation Nr: 1504890	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-04 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable initial disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to November 1994.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Denver, Colorado, which reopened and granted service connection for bilateral hearing loss and assigned a noncompensable disability rating from August 28, 2008, the date of the Veteran's claim.  Subsequently, the RO transferred to Albuquerque, New Mexico.

In September 2014, the Veteran presented sworn testimony during a video-conference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For reasons expressed below, the Board finds that the service-connected bilateral hearing loss claim must be remanded for further development.  

Here, the Veteran contends that his service-connected bilateral hearing loss is more disabling than is reflected by the currently assigned evaluation.

In September 2014, the Veteran testified that his hearing loss has significantly worsened since the January 2013 VA examination.  See Board's hearing transcript dated September 2014.  

In October 2014, the Veteran submitted a September 2014 private audiogram.  The results of the private audiogram were provided in graphic representations without interpretation as to the exact puretone thresholds found at the appropriate frequencies.  The results of the private audiogram seem to indicate wildly inconsistent puretone threshold amounts when compared to the January 2013 VA audiological examination results.  While the private audiogram seems to suggest that the Veteran's hearing loss potentially has increased in severity, the audiogram readings are unclear regarding whether puretone thresholds readings were conducted at the 3,000 Hertz (Hz) frequency.  The Board observes that the audiologists drew lines from the 2000 to 4000 Hz values but exact 3000 Hz values have not been specifically identified.  See Kelly v. Brown, 7 Vet. App. 471(1995) (holding the Board is empowered to make factual findings in the first instance and may also remand uninterpreted audiograms for interpretation).  

Additionally, the private audiogram was not accompanied by results of a speech recognition test (Maryland CNC) as required.  38 C.F.R. § 4.85(a).  Pursuant to 38 C.F.R. § 4.85(a) and (c), an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Hearing impairment based only on puretone threshold average will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or when the puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  The examiner did not note any of the aforementioned exceptions.

Nevertheless, VA has a duty to return for clarification unclear or insufficient private examination reports or progress notes.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  The Savage decision is directly implicated in the Veteran's claim for a compensable rating for bilateral hearing loss.  Thus, further clarification from the private audiologist is necessary.

In consideration of the Veteran's contentions that the current state of his service-connected bilateral hearing loss is not adequately reflected by the record, the Board finds that a remand is necessary to afford him a new VA examination that addresses the current severity of his bilateral hearing loss, to include findings of the functional effects caused by his hearing disability, and to seek clarification from the private audiologist.  VAOPGCPREC 11-95 (April 7, 1995) Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994);Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Additionally, review of the record reflects ongoing VA medical treatment as to the service-connected bilateral hearing loss.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any outstanding medical treatment which the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA facility since August 2012.  All such available documents should be associated with the claims file.

2.  The RO/AMC should ask the Veteran to contact Dr. D. H. from Soundpoint Audiology, who conducted the September 2014 private audiogram, for purposes of interpretation of the graphical audiogram.  The audiologist should be asked to: (i) clarify whether the audiologist is a state-licensed audiologist; (ii) provide exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (1000, 2000, 3000, and 4000 Hertz ); (iii) clarify whether puretone thresholds readings were conducted at the 3,000 Hertz frequency if so, what the reading was or whether it may be ascertained by interpreting the line drawn between the 2000 and 4000 Hertz values; (iv) clarify whether speech discrimination testing was conducted using the Maryland CNC test; and (v) if the Maryland CNC test was used, identify the speech discrimination scores explaining any references to "MCL."

Any negative responses should be noted in the file.

3.  Then, arrange for a VA audiological examination to determine the severity of the service-connected bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner.  The examination report should state that the claims file has been reviewed.  All necessary studies should be performed.  In addition to providing specific audiometric findings, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's bilateral hearing loss.  A complete rationale should be given for all opinions and conclusions expressed.

4.  Finally, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. Markey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





